 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCampo Slacks, Inc.; J & E Sportswear, Inc.; JBC ofMadera, Inc.; and Joseph Campolong, Sr. andPittsburgh Joint Board, Amalgamated Clothingand Textile Workers Union, AFL-CIO. Cases6-CA-13841, 6-CA-13904, 6-CA-13928, and6-CA-14094March 21, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 18, 1982, Administrative Law JudgeHarold Bernard, Jr., issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the Charg-ing Party Union filed a brief in opposition to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Campo Slacks,Inc.; J & E Sportswear, Inc.; JBC of Madera, Inc.;and Joseph Campolong, Sr., Houtzdale andMadera, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth inI For the reasons set forth at fn. 18 of his Decision, we agree with theAdministrative Law Judge that Joseph Campolong, Sr.. is individuallyliable for the make-whole remedies imposed herein. See Master FoodServices. Inc., Noah Robinson and Al Williams d/b/a A & W Catering Co.,262 NLRB 804 (1982); Ski Craft Sales Corp., 237 NLRB 122 (1978); OgleProtection Service, Inc., and James L Ogle, 149 NLRB 545, fn. 1 (1964),modified on other grounds 375 F.2d 497 (6th Cir. 1967).In an Errata issued on September 13, 1982, the Administrative LawJudge deleted the terms "Domestic Steel Co." from his Decision at fn.19. The foregoing deletion should read "Domestic Steel Sales Co., Inc."In addition, at the first paragraph of sec. II,F, of his Decision, the Ad-ministrative Law Judge erroneously describes attorney Woicik's threat asoccurring on September 9, 1980. As noted elsewhere in his Decision, thethreat, in fact, was made on September 26. 1980.At the final paragraph of sec. II,B, of his Decision, the AdministrativeLaw Judge cites the case of Quick-Lahmann Express, Inc., 262 NLRB220 (1982), in support of his finding that Respondent's failure to remitdues to the Union and make payments into the insurance benefits planviolated Sec. 8(a)(5) and (1) of the Act. Quick-Lahmann, however, raisesno issues pertinent to the instant case and we find its citation inappropri-ate herein.2 In view of several inadvertent errors and omissions in the Adminis-trative Law Judge's notice to employees, we shall substitute the attachednotice for that of the Administrative Law Judge.266 NLRB No. 92said recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten the Union or em-ployees with unlawful acts such as changingterms in the collective-bargaining agreementwith Pittsburgh Joint Board, AmalgamatedClothing and Textile Workers Union, AFL-CIO, unless grievance arbitration is postponed,or carry out such a threat.WE WILL NOT make changes in the collec-tive-bargaining agreement with PittsburghJoint Board, Amalgamated Clothing and Tex-tile Workers Union, AFL-CIO, during theterm of such agreement without the Union'sconsent.WE WILL NOT repudiate the collective-bar-gaining agreement.WE WILL NOT fail to honor union requestsfor information necessary and relevant to theUnion's administration and enforcement of thecollective-bargaining agreement.WE WILL NOT unilaterally implement provi-sions dealing with "local issues" without theUnion's consent or until a valid impasse in bar-gaining exists beforehand and WE WILL NOTunilaterally change established vacation prac-tices.WE WILL NOT fail to remit to the Uniondues deducted from employee wages under thecontract with the Union or to make contribu-tions to the insurance fund.WE WILL NOT refuse to arbitrate grievancesas provided in the collective-bargaining agree-ment.WE WILL NOT in any other manner interferewith, coerce, or restrain our employees in theexercise of the rights guaranteed them in Sec-tion 7 of the Act.WE WILL honor and abide by the terms ofour contract with the Union.WE WILL make employees whole for anylosses suffered as a result of our repudiation ofthe contract, failure to abide by any of itsterms, and our unilateral changes to the con-tract or established working conditions bypayments designed to return them to theirstatus quo ante.492 CAMPO SLACKS, INC.WE WILL reimburse employees, as well, forexpenses incurred by them due to our failureto make contributions to the insurance fund asrequired in our contract with the Union, withinterest.WE WILL bargain in good faith with Pitts-burgh Joint Board, Amalgamated Clothing andTextile Workers Union, AFL-CIO, as the ex-clusive representative of employees in the fol-lowing unit and, if an understanding is reachedas to previously unresolved matters, WE WILLembody it in a signed written agreement:All employees employed by Campo Slacks,Inc., at its Houtzdale, Pennsylvania, facility,and all cutting department employees em-ployed by Campo Slacks, Inc. at its Madera,Pennsylvania, facility; excluding office cleri-cal employees, executives, administrativeemployees and guards, professional employ-ees and supervisors as defined in the Act.WE WILL, upon the Union's request, rescindall changes in terms and conditions of employ-ment made as a result of our unilateral action.CAMPO SLACKS, INC.; J & E SPORTS-WEAR, INC.; JBC OF MADERA, INC.;AND JOSEPH CAMPOLONG, SR.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge: Iheard these consolidated cases on June 18, 19, and 25,1981, in Clearfield, Pennsylvania, pursuant to complaintallegations that Respondent violated Section 8(a)(5) ofthe National Labor Relations Act, as amended, hereincalled the Act, by (a) failing to implement, unilaterallymodifying, and later entirely abrogating a collective-bar-gaining contract with the Union covering employees atCampo Slacks, Inc., during the period October 1980 toApril 1981; and (b) by refusing the Union's requests forinformation relevant to its collective-bargaining responsi-bilities.Respondent admits certain matters but denies that itcommitted any unfair labor practices. All parties ap-peared at the hearing. Each was represented by counseland was afforded full opportunity to be heard, to intro-duce and meet material evidence, to examine witnesses,to present oral argument, and to file briefs. Post-trialbriefs were filed by all parties.The issues are as follows:1. Does the Board have jurisdiction over the namedRespondent?2. Was a collective-bargaining agreement in effect afterDecember 18, 1979?3. Did Respondent unlawfully cease transmittal ofunion dues checked off under a contract with the Union?4. Did Respondent unlawfully cease payments to theemployees' insurance fund?5. Did Respondent unilaterally modify several contractprovisions in violation of the Act?6. Did Respondent repudiate the entire agreement be-tween the parties?7. Did Respondent unilaterally change vacation sched-uling practices in violation of the Act?8. Did Respondent unlawfully threaten to cease bar-gaining with the Union unless grievance arbitration waspostponed?9. Did Respondent unlawfully refuse to grant theUnion information relevant to the Union's collective-bar-gaining responsibilities under the Act?10. Has Respondent failed to bargain in good faithwith the Union?Upon the basis of the entire record, including my eval-uation of the demeanor of the witnesses and the briefsfiled by the parties,' I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONThe complaint alleges, inter alia, and Respondentadmits, that Campo Slacks, Inc., and JBC of Madera,Inc., are employers and corporations engaged in themanufacture and nonretail sale of clothing in Houtzdaleand Madera, Pennsylvania. The complaint further allegesthat Respondent annually ships products valued in excessof $50,000 directly to points outside Pennsylvania andannually purchases materials valued in excess of $50,000directly from sources outside Pennsylvania. Respondentadmits such facts pertaining to Campo and JBC and thattheir operations fall within the Board's jurisdiction. (G.C.Exhs. IW and 1M.) Further, in a prior case involvingCampo and J & E Sportswear, Inc.,2wherein Board ju-risdiction was assert, the latter was admitted and foundto be a joint employer or part of a single business with,inter alia, Campo due to their affiliation in a business en-terprise with common ownership and control of labor re-lation policies. Finally, regarding Joseph Campolong,Sr., the record in this case and the prior Campo I sup-ports the conclusion that he is, under law, clearly thet In addition to its initially filed post-hearing brief, Respondent counselsubmitted a "Reply Brief." While the former has been considered, in theabsence of any provision for filing same in the Board's rules the latter hasnot been accorded any weight. The Charging Party's unopposed motionon brief to correct obvious transcript reproduction errors is granted.I Campo Slacks. Inc. and J d E Sportswear. Inc., 250 NLRB 420 (1980),enfd. 659 F.2d 1069 (1981).3 Respondent's motion to dismiss as to J & E because said Companyallegedly ceased business in October 1979 thereby time-barring complaintallegations of any wrongdoing by J & E is denied inasmuch as I & E(like JBC to an extent) is in the picture for remedial purposes, such asinformation-providing and possible make-whole payments rather than forfinding separate violations vis-a-vis its prior employees. Moreover, Re-spondent's reliance on Peter Kiewit Sons' Ca and South Prairie Construc-tion Co., 231 NLRB 76 (1977), for the tenet that a single employer status,here occupied by the named employers, does not mean a single unitexists, or that employees of one, i.e., JBC, are covered by the contractunit of another, i.e., Campo and J & E, for purposes of finding a violationof the Act with respect to such employees, has no application herein,where the General Counsel included JBC and J & E for remedy purposesonly.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommanding presence or alter ego behind the threenamed entities, able to close or open the business at will(he closed J & E and decided to keep JBC open), per-sonally soliciting business and personally guaranteeingcorporate indebtedness, or personally funding the busi-ness and with his daughter, sons, and wife as corporatesubordinates or employees running daily affairs. Thus,Joseph Campolong, Sr., owns 100 percent of the stock ofJBC wherein he is president and which, in turn, owns100 percent of the stock in Campo Slacks, the latterhaving no bank account or assets and getting all its workfrom JBC with no written agreement to memorialize thearrangement. Campolong Sr. bargained in negotiationswith the Union on behalf of Campo at all the negotia-tions in 1979 and 1980, along with his counsel, made thedecisions with him, including decisions on wages in suchnegotiations, and, with his counsel, Campolong decidesdaily employee problems or questions. Although his sonDavid Campolong answers employee questions as well,Campolong Sr. has higher authority, and has exercisedsuch authority in employee compensation matters. Cam-polong Sr.'s son, David, is vice president of JBC; hiswife is secretary-treasurer of JBC, and his son, JosephJr., is plant manager at Campo Slacks, which has no offi-cers or directors. Campolong Sr. loaned JBC $100,000 inthe last several years-for which he has not beenrepaid-which money he eventually gave to JBC as cap-ital investment and testified that he has the final word onlabor relations at Campo Slacks. When testifying as tohow he spends his time, Campolong Sr. testified he"mostly" solicited sales for JBC and Campo. He also ap-proves all business deals.The payroll and accounting for Campo Slacks is han-dled through JBC where bills, joint tax returns, employ-ee W-2 forms, checks, and general office work is per-formed for both including work by Campolong's daugh-ter Brenda Campolong. There is also evidence that onsome occasions a truck titled to Campo Slacks is used totransport raw materials and in the event it is necessary (asmall percentage of the time) goods manufactured byCampo may be warehoused in a JBC warehouse.Based upon the foregoing widespread commonality inownership, control, operational activities, and labor rela-tions, I find that the named entities constitute a single in-tegrated business enterprise, or a joint employer, if youwill, and that Joseph Campolong, Sr., present and repre-sented at the hearing and who testified therein is an alterego personnally responsible for this common enterprise,which, I further find are employers (or an employer) en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act. DMR Corp. and Harrill ElectricContractors, Inc., 258 NLRB 1063 (1981); Bryar Construc-tion Company and M & C Coal Company, 240 NLRB 102(1979); G and M Lath & Plaster Co., Inc., 252 NLRB 969(1980); Weather Tamer, Inc. and Tuskegee Garment Cor-poration, 253 NLRB 293 (1980); Certified Building Prod-ucts, Inc.; and Carl Fidler, 208 NLRB 515; Radio d Tele-vision Broadcast Technicians, Local 1264, IBEW v. Broad-cast Service of Mobile Inc., 380 U.S. 255, 256-257 (1965);and Ogle Protection Service, Inc. and James L. Ogle, 149NLRB 545, 546, fn. 1 (1974).The Union admittedly is a labor organization withinthe meaning of Section 2(5) of the Act, and I so find.I further find that the Union, the designated collective-bargaining representative for employees in successivebargaining agreements since 1969, has been and is the ex-clusive bargaining representative for employees underthe Act in the unit described below.II. THE UNFAIR LABOR PRACTICESA. Background-- Whether a Contract Was in EffectAfter December 18, 1979Following expiration of their collective-bargainingagreement in September 1979, the Union and Respondentmet to negotiate a new contract on October 18, Novem-ber 1, and December 18, as well as on later occasionsdiscussed below.During the December 18 or third negotiating session,in the aftermath of some usual give and take in the earli-er sessions, the Union informed Respondent's negotiatorsit was dropping its "local issues" (described in G.C. Exh.5), dropping its pension provision-as to which Respond-ent had requested "relief--and that it was agreeing toRespondent's position on limiting retroactivity of a wageincrease to December 18. The Union further agreed todiscuss Respondent's five local issues Respondent hadpresented on October 18 at the parties' earlier first meet-ing. It is clear that the five management proposals spe-cifically consisted of: (1) a management-rights clause, (2)a split averages' provision change whereby employeepay is determined by employee average pay plus mini-mum wage, (3) a vacation pay formula based upon a per-centage of an employee's annual earnings, (4) a provisionfor mandatory overtime with a "right of discipline," and(5) incorporation into employee piece rates of a 45-centhourly payment then on the clock.In any event, this cleared the way for the parties toenter into a stipulation expressly extending their priorcollective-bargaining agreement for an additional 3-yearterm, expressly providing for hourly wage increases ef-fective that day, as well as on September 1, 1980, andSeptember 1, 1981, and for insurance contributions.(G.C. Exh. 9.) The agreement further provided for anadditional holiday, "effective third (3rd) year of contract"(emphasis supplied), elimination of employee pensionbenefit and, at "Article V Local Issues," for the partiesto negotiate further, ". .. So-called 'local issuances"' for60 days, agreeing to make no change in the contract re-garding such issues during said period. It is clear that hisstipulation en haec verba extended the parties' collective-bargaining agreement for a new 3-year term, and I sofind. The only "local" subjects them remaining open fornegotiations were those proposed by Respondent on Oc-tober 18, and listed above, the Union having withdrawnits own "local issues" proposals prior to the parties' newagreement, and I so find. Thus, Union Negotiator AdrianDeMarco, business representative, testified without con-tradiction that the parties agreed to a money packageand to discuss (Respondent's) local issues, but everything(else) was to remain "intact." He testified further withoutcontest that by local issues he understood those on the494 CAMPO SLACKS, INC.table on December 18. While the above findings stand onclear and uncontradicted testimony and require no addi-tional proof, it is further noted, as argued by the counselfor the Charging Party in his brief that this finding isconsistent with subsequent conduct of the parties, includ-ing references by them to a current "contract" even ondates following the 60-day period for negotiations on thelocal issues. Further, such finding is consistent withBoard precedent holding that the parties, in situationswhere they enter an agreement providing for the negoti-ation of modifications, later have consumated an agree-ment notwithstanding such reopener-type provisions.Joseph McDaniel, an Individual Proprietorship d/b/aCustom Color Contractors, 226 NLRB 851 (1976); andCentral Plumbing Company, 198 NLRB 925 (1972).It is further found that the appropriate bargaining unitis:All employees employed by Campo Slacks, Inc., atits Houtzdale, Pennsylvania, facility, and all cuttingdepartment employees employed by Campo Slacks,Inc. at its Madera, Pennsylvania, facility; excludingoffice clerical employees, executives, administrativeemployees and guards, professional employees andsupervisors as defined in the Act.4B. The Cessation of Dues Remittances and theContributions to the Employees' Insurance Plan byRespondentUnder the renewed and extended contract, evidencedby the stipulation (G.C. Exh. 9 and by G.C. Exhs. 3(a)through (d)), it is uncontroverted that Respondent wasbound by its terms to remit checked-off dues to theUnion, and to make periodic payments into an employ-ees' insurance fund. (G.C. Exh. 3(a) (art. XVIII, p. 12),and G.C. Exh. 3(b) par. 5, pp. 3 and 4.)(1) Regarding the remittance of dues, the parties stipu-lated that Respondent failed to send the Union checked-off dues deducted from employees' wages between Mayand October 1980. In addition, there is uncontrovertedtestimony by the Union's vice president and district jointboard manager, Henry Dropkin, that Respondent, as ofthe hearing date June 25, 1981, had not remitted any em-ployee dues deductions since the previous December 13,1980.(2) Regarding issuance payments, the General Counselpoints out in his brief that the complaint alleges the un-lawful refusal to make such payments on and after the10(b) date only, viz April 14, 1980,5 even though Campo-long Sr. admitted no such payments had been made sinceApril 1979. Campolong's admission is buttressed furtherby the testimony of Dropkin that Respondent has madeno such payments for 3 years and further by the uncon-troverted findings in an arbitration award admitted into4 This is the unit (absent the J & F employee unit) found appropriate inCampo I cited above, and there are no facts or contention in the recordto warrant any contrary finding.I The charge was filed October 14, 1980. The General Counsel cor-rectly points out, of course, that the violation continued on into the 10(b)period-an observation both literally and legally accurate since the in-debtedness and refusals to pay continued after April 14, 1980, and therewere, as well, fresh refusals to pay amounts past within the 10(b) timeframe.evidence. (C.P. Exh. 13.) It is further clear and uncon-tested that the Union has sought to secure Respondent'sadherence to its contractual obligations in this regardonly to meet with Respondent's asserted "inability topay" coupled with a refusal to honor such committmentor even to provide the Union with information requestedby union counsel to assist in pressing this claim, estimat-ed by Dropkin to amount, at the time of the hearing, toover S100,000.There can be no other conclusion under law then thatby repudiating the terms in its then current contract withthe Union by which it was required to remit dues deduc-tions and make insurance funds payments, Respondentacted in derogation of its bargaining obligation underSection 8(d) of the Act. Morelli Construction Company,240 NLRB 1190 (1979). Equally clear is the establishedmaxim that economic necessity, here merely professed,"is not cognizable as a defense to the unilateral repudi-ation of monetary provisions in a collective-bargainingagreement." Schuener Construction Company, 258 NLRB1275 (1981), citing Morelli supra. I find, accordingly,that by refusing and failing to remit dues to the Unionand make payments into the insurance benefits plan as re-quired by its then current contract with the Union, forthe periods noted, Respondent violated Section 8(a)(5)and (I) of the Act. Domestic Steel Sales Co., Inc., 258NLRB 785 (1981); Hyde Park Construction Company, 258NLRB 849 (1981); Quick-Lahmann Express, Inc., 262NLRB 220 (1982); Merryweather Optical Company, 240NLRB 1213, 1215 (1979); and Independent Stave Compa-ny, 248 NLRB 219 (1980).C. Whether Respondent Unlawfully Modified SeveralContract ProvisionsFollowing their December 18, 1979, meeting the par-ties attended eight or nine negotiating sessions, the finalone on this record placed on May 14, 1981. There were,as is normally the cases many points of contact along theway, where positions were taken in phone contacts, indi-vidual person-to-person communications, separate griev-ance meetings, and arbitration sessions, as well as media-tion proceedings. All letters, minutes, exhibits, and testi-mony concerning these contacts, as well as the negotiat-ing sessions, have been reviewed for relevancy to theissues.As found above, from December 18, 1979, onward, theparties were bound by a 3-year contract.sIn this agree-ment the parties were on record to having agreed to fur-ther negotiations only as to Respondent's "local issues,"described above. As is often the case, when parties tosuch an agreement have the security or certainty of suchagreement behind them, they venture even beyond thesubjects left open for further discussion and possibleagreement; here Respondent's five local issues, and, in ana Under the circumstances, I find Woicik's January 7, 1980, letter asRespondent counsel to mediation and conciliation wherein he notes,no agreement has been reached" (G.C Exh. 10) nothing more thana bargaining tactic given the earlier bilateral agreement and Respondent'slater references to a "contract." Whatever the motive, for reasons dis-cussed below, such would not operate to cancel the clear language creat-ing the earlier contract.495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffort to see whether the new bargaining context willallow it, seek advantages in other areas. The freedom todo this contributes, in the end, to more stabilizing con-tracts and is guaranteed by the established maxim thatneither side can be required to accept proposals in suchareas, i.e., midterm modifications, without its consent.The Standard Oil Company (Ohio), 174 NLRB 177, 178(1969).The record in this regard shows that Respondent, in ameeting on January 28, 1980, with Union Business Rep-resentative Adrian DeMarco, Sr. (the parties' fourth ne-gotiating session), raised proposals concerning both theoriginal five local issues, and other matters, viz holidays,and a 1,400-hour eligibility standard for vacation pay,DeMarco indicating in testimony that Respondent coun-sel Woicik was to prepare "this" in writing and get backto the Union because DeMarco was unfamiliar with howthese proposals would be implemented-how they wouldwork.In fact Woicik did send DeMarco written proposals ina letter dated June 20, 1980. Since the record is silent asto whether or not there were any intervening sessionsbetween the parties, assumedly there were none giventhe detailed testimony throughly covering all contactsbetween the parties, it is unusual that Woicik's letterwould couch its contents as embodying "substantiallyour agreements on contract changes." (G.C. Exh. 16(a).)Equally surprising and totally unwarranted by the factsis that Woicik included in the alleged "agreed-tochanges" matters such as trial periods for new employ-ees, specifically subjecting employees who refuse over-time to discharge, past and future wage increases forpiece rate workers to be incorporated into the piece rate,and an extension of the no-strike provision to cover alldisputes,7which had not even been proposed on January28. (G.C. Exh. 16(b).) In addition, the proposal on holi-day eligibility was outside the scope of Respondent'soriginal five local issues, leaving only three such propos-als fairly within the ambit of subjects further after De-cember 18, 1979; viz, split averages, a management-rightsclause, and vacation eligibility. But this is actually not alist of all the proposed modifications set forth on the faceof Respondent's proposal. As alertly pointed out in theCharging Party's brief, Respondent's proposed manage-ment-rights clause (a topic within the local issues) wascharacterized as a new "Article XIX," which wouldhave a fortiori supplanted the existing article XIX enti-tled "More Favorable Practices," a matter previously un-mentioned and entirely outside the local issues. (G.C.Exh. 3A, p. 13.) The same holds true for Respondent'sno-strike clause proposal, which as already noted had noteven been discussed on January 28. This proposal, styledto be an "amendment" actually reads:7. Article XX of the Agreement is amended toread (emphasis supplied) as follows: "No Strike-NoLockout"There then follows a paragraph limited to the no-strikeprovision alone, with no reference to the preexisting arti-; Under then existing contract provisions a strike over nonpayment ofinsurance contribution was not banned.cle XX language on successorships, thereby eliminatingsame.8(See also C.P. Exh. 3.)On July 24, 1980, Woicik wrote DeMarco that theCompany had "no alternative" but to put these proposalsinto effect on the following August 18 and to do so ret-roactively. This was another strange letter of dubiousmotive given the substantially expanded and previouslyundiscussed modification proposals, which forseeablywarranted considerable time for union study, not to men-tion the fact as assuredly was known or could havebecome known by Woicik that the Union's offices wereclosed, as was Respondent's plant about that time, for aregular 2-week long midsummer vacation. In addition,Respondent's proposal for retroactivity in the packagewas likewise a new wrinkle not touched upon earlier,though there are arguments on both sides whether theperiod for implementation, at least on the "5 local issues"area would be encompassed within the parties' Decem-ber 18, 1979, agreement. On August 6 by letter toWoicik, Union Vice President Henry Dropkin objectedto the proposed unilateral modifications inviting furthernegotiations and expressly noting that the Union hadnever accepted them, and that the proposals were notpromulgated in accordance with the parties then currentagreement. (G.C. Exh. 18), Respondent at that time didnot proceed to implement the proposals.The parties met on September 9, 1980 (fifth meeting),and the proposals were gone over, the union representa-tives noting that they thereby were specifically not waiv-ing the Union's right to protest the proposals as notbeing part of the "local issues" for which the parties hadallowed further negotiations-that the proposals werebeyond the scope of such local issues. (Resp. Exh. 7.)There was discussion on Respondent's proposals, clarifi-cation in meanings, union agreement with the concept ofmanagement rights to operate at will within the frame-work of the contract assuming "just cause" and noagreement on extending the no-strike clause to insurancecontribution matters.At the sixth meeting, on September 26, the Union sub-mitted counterproposals including a willingness to agreeto an extension of the trial period for new employees toan additional 30 days; willingness to accept some of theovertime proposal with a 3-day posting in advance andno discipline; and nearly complete agreement with Re-spondent's proposal for a new article IV, section 8, pro-viding for wage increases to be incorporated into thepiece rate. (G.C. Exhs. 24 and 16(b), p. 2.) In the face ofthis progress Woicik's declaration later in that meetingthat he would implement certain Respondent proposalsunilaterally unless the Union agreed to postpone an arbi-tration hearing, scheduled for October 1, claiming fur-ther the Union was not bargaining in good faith9andeven further that there was an impasse in negotiationswas, at the time the statements were made, both unac-8 Either by typographical error or otherwise the successorship articleand the article on contract terms are both numbered XX. (O.C. Exh. 3A,p. 13.)9 This accusation apparently arose on the heels of union notification toWoicik that a member on its negotiating team had taken ill and had toleave.496 CAMPO SLACKS, INC.countable and with serious portent for collective bargain-ing. Nevertheless, a further date for negotiations was set,which transpired on October 8, the seventh meeting. 'oAt this seventh meeting further union counterpropos-als were made on the extension of the trial period fornew employees, overtime, vacation eligibility, and holi-day requirements, and the Union informed Respondentthat it had no problem with a management-rights clauseif reasonably applied. Respondent rejected the counter-proposals but offered a provision allowing for arbitrationof certain matters. Matters remained unresolved. Theparties again met on October 30, 1980, but without suc-cess, a large stumbling block, according to Union VicePresident Dropkin, being Respondent's extraordinary ar-rearages in making payments to the insurance funds, re-sulting in serious bill-paying problems for union mem-bers. Nonetheless, Dropkin informed Woicik he wouldtry to come up with something and call him in 2 weeks.Dropkin's testimony under very precise and continuedcross-examination that he never said there could be "no"contract without a settlement of the insurance arrearagesquestion was uncontradicted and is credited. I find theUnion raised the matter as an important one-not as acondition to a resolution in negotiating. Respondent's"intimation" to the contrary is therefore rejected.At any rate, Dropkin later did call Woicik on two oc-casions to discuss the proposed changes and testified inundenied testimony under examination by Woicik thatthe latter manifested disinterest in the changes, and wasnasty and "trying to destroy the Union."By telegram dated November 25, 1980, Respondentnotified Dropkin that it was unilaterally putting intoeffect its final contract offer," retroactive to the "expi-ration" of the prior contract. Woicik's telegram went onto say that Respondent would be pleased to continue ne-gotiations at the Union's convenience. (G.C. Exh. 31.)Dropkin, in turn, objected to Woicik's announced unilat-eral action by letter dated December 3, 1980, also indi-cating the Union stood ready to discuss the issues. (G.C.Exh. 32.)The conclusions obtaining on some of the issues arisingfrom the foregoing flow quite readily from the facts.Since it has been already found that a binding collective-bargaining agreement lasting for 3 years after December18, 1979, existed, and that the parties agreed only to ne-gotiate further on five local issues sought by Respondent,it follows that Respondent's admitted unilateral changesto that agreement in respects where there had been noagreement for later negotiations, viz, matters outside thefive local issues, clearly constituted unlawful midtermmodifications violative of Sections 8(d) and 8(a)(5) and(I) of the Act. Inta-Roro., Incorporated, 252 NLRB 764,tO At the October I arbitration. Woicik announced that Respondent'scontract provisions involving issues coming before the arbitrator had al-ready been implemented retroactive to September 1, 1979, and that, ac-cording to DeMarco's undenied testimony, Woicik stated he did not feelat that point that there was a contract. The parties nevertheless proceed-ed with arbitration, arranging for the arbitrator to decide the issue onboth the assumption of a pre and post change contract provision securingtwo awards In his brief to the arbitrator, Woicik stated Respondentmade the changes unilaterally. (G.C. Exh. 29, p. I.)11 A detailed listing is set forth in C.P. Exh. 3; while the Union's thenmost current set of counterproposals is contained in C.P. Exh. 2.768 (1980); Oak Cliff-Golman Baking Company, 207NLRB 1063 (1973); Nassau County Health Facilities Asso-ciation, Inc., et al., 227 NLRB 1680 (1977); and TheBoeing Company, 230 NLRB 696.Moreover, Respondent's reference to an impasse asjustification for its unilateral action is totally misplacedand without any legal support since the contract mattersoutside Respondent's five local issues (identified above indetail) could not be lawfully modified without theUnion's consent which here was expressly withheld irre-spective of whether or not there was an impasse. InlandCities, Inc., 241 NLRB 374 (1979). In short the parties toa contract need not bargain in midcontract over mattersnot covered by a reopener clause, Leveld Wholesale, Inc.,218 NLRB 1344, 1349 (1975); Inta-Roto Incorporated,supra; Standard Oil Company, supra; and Los AngelesMarine Hardware Co., et al. 235 NLRB 720, 735 (1978).While slightly apart from the foregoing analysis, theanswer to the question-whether Respondent's unilateralimplementation of its proposals on matters fairly withinthe ambit of the parties' "reopener" (Respondent's fivelocal issues) was unlawful as well-flows just as readilyfrom the facts. In the first place a careful review of therecord discloses no basis to conclude that the partieswere at an impasse on the local issues as to which Re-spondent announced its unilateral modification. Regard-ing one of those items, overtime, there had been steadyprogress in negotiation, as proposals were exchanged andthe notice requirement as well as type of disciplinaryaction was evolving to conform to the parties, bargain-ing. (C.P. Exh. 3.) As to split averages, or midpoint, asnoted there had been movement from the original pro-posal by Respondent to provide for arbitration absentagreement and, although the Union had not, as of thepreparation of Charging Party's Exhibit 2, agreed to anychange there was no indication whatsoever that move-ment in other than current discussions about other mat-ters might not have provoked movement here to agree-ment. Regarding a third item within the five local issuecategory, the Union in fact agreed to incorporate futureraises into the piece rates, but not the 45 cents negotiatedearlier, thereby substantially agreeing with this proposal.Regarding a fourth such subject, the Union and Re-spondent were not far apart on the matter of eligibilitystandards for vacations-though the distance betweentheir two positions certainly required further negotiationsbefore an agreement could be confidently predicted. Cer-tainly, the difference between a 1,440-hour standard and800 hours did not defy narrowing sufficient to make anagreement possible. Finally, on the matter of the man-agement-rights clause two observations are in order.First it is clear that the parties' versions of such a pro-posed clause were not drastically different so their re-spective positions did not defy reasonably easy mutualaccommodations. However, it must also be noted thatRespondent's management-rights proposal was reallytwofold. One side of it called for such a clause, the otherrequired deletion of the then existing clause XIX in thecontract relating to "More Favorable Practices," a sub-ject clearly outside the five local issue coverage. Ac-cordingly, on both counts, absence of impasse and being497 DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the "reopener," this proposal on managementrights could not be unilaterally imposed. For the forego-ing reason as to the above-remaining subjects, viz absenceof impasse-the facts showing it is not possible to con-clude that further bargaining would be futile as therewere rays of hope-I conclude that Respondent's imple-mentation of proposals even within the ambit of the par-ties' agreement to negotiate after December 18, 1979,was plainly unlawful conduct violative of Section 8(a)(5)and (1) of the Act. Inta-Roto Incorporated, supra; TaftBroadcasting Co., WDAF AM-FM TV, 163 NLRB 475,478 (1967), enfd. 395 F.2d 622 (D.C. Cir. 1968); see alsoSeattle-First National Bank, 241 NLRB 751, 751-753,(1979) [vacated by 265 NLRB No. 55 (1982)], in 241NLRB 751, the Board noted inter alia that "Mere discus-sion of unresolved items falls far short of unlawful,persistent demands to the point of impasse" (p. 753.).12D. Respondent's Repudiation of the Collective-Bargaining Agreement and the Unilateral Change ofVacation Practices(1) Following the Woicik and Dropkin exchange ofletters in November and December 1980 Union counselLeonard Schneider wrote Woicik officially requestingthe arbitration of seven grievances by letter dated Janu-ary 16, 1981. Woicik, who, in a brief to arbitrator Josephon March 10 made a similar claim (G.C. Exh. 33(a), fn.5), replied on April 7, 1981, denying arbitrability of thegrievances on the ground that "labor contract negotia-tions for a contract renewal are still open and not final-ized," thereby effectively, on Respondent's behalf, unilat-erally canceling the existing arbitration clause (art. 15 ofthe contract). (G.C. 3A.) Respondent's position, that itappeared the Union had a right to strike because of the"unfinalize" negotiations and therefore it, Respondent,could refuse arbitration is unsupported. As found hereinearlier, the contract was firmly in place during thisperiod so that Respondent's midterm cancellation of thearbitration provision was clearly a violation of Section8(a)(5) of the Act. Thus, it is undenied that the griev-ances for which the Union sought arbitration concernedmandatory subjects of bargaining dealing directly withemployment terms and conditions with which the agree-ment to arbitrate was "inextricably intertwined" so thatits cancellation was an unlawful unilateral change of aprovision dealing with a mandatory subject of bargian-ing. Sea Bay Manor Home for Adults, 253 NLRB 739(1980). Moreover, even under Woicik's distorted analy-sis-being "between contracts"-Respondent was clearlynot privileged to refuse to abide by the arbitration provi-sion as to a matter arising during the life of the contract.Digmor Equipment and Engineering Company, Inc., 261NLRB 1175 (1982). Since this matter was thoroughlylitigated at the hearing, though not alleged in the com-I2 Even under a strained interpretation of the parties' bargaining pos-tures, at worst only somewhat static, Respondent could not make unilat-eral changes in the "local issues" area on the grounds of "impasse" givenits commission of unfair labor practices helping create same and violatingSec. 8(aXS) of the Act. Hudson Chemical Company, 258 NLRB 152(1981); Newspaper Printing Corporation, 232 NLRB 291 (1977). Atlas MetalParts Ca, Inc., 252 NLRB 205, 223 (1980); and Seattle-First NationalBank supraplaint, I find Respondent's conduct in this regard an ad-ditional unlawful act. Stokely-Van Camp, Inc., 259 NLRB961 (1982); and Merryweather Optical Company, 240NLRB 1213 (1979).To worsen matters, in the April 7, 1981, letter Woicikalso took pains to declare Respondent's position to be, ineffect, that there was no contract at all stating, in additionto an earlier paragraph concerning the arbitration clausealone that:It is our position that the Company and the Unioncurrently are between labor contracts.I find that Respondent thereby entirely repudiated itscollective-bargaining contract with the Union in plainviolation of fundamental law, thereby still further violat-ing Section 8(a)(5) and (1) of the Act. Carrothers Con-struction Company, Inc., 258 NLRB 175 (1981).(2) The credible and undenied testimony by employeeJoan Lightner shows that Respondent uniformly fol-lowed the practice of shutting down the plant during theemployees' 2-week annual summer vacation, the first 2weeks in July. Lightner testified that this practice hadbeen followed every year for 13 years. '3The record shows that on April 28, 1981, Joseph Cam-polong, Jr., informed Lightner, local union presidentsince 1978, that the vacation period that year, accordingto his father's decision, would be "one" week in July andI week in September and that the shops would be closedthose weeks (rather than the first 2 weeks of July as wasthe usually uninterrupted practice). Lightner objectedbut Campolong indicated the notice would be posted onthe bulletin board. Later Union Representative DeMarcoalso objected on the grounds the contract called for va-cation being scheduled the first 2 weeks in July. Duringdiscussion over an arbitration award later the Unionagain objected to the proposal, Respondent continuing itsposition as to when it wished to close the plant.Thereafter, on May 15, 1981, Respondent posted anotice on the employee bulletin board announcing theplant would be closed the first week in July and the firstweek in September. The notice also stated that (unlikethe established practice) the plant would be opened thesecond week in July though employees were were freeto take their vacations at such time. Respondent correct-ly notes that the contract language en haec verba refersonly to when vacations must be scheduled so that itsaction as described in the employee notice (G.C. Exh.37) allowing employees to continue taking the first 2weeks in July on the surface of things appeared not toviolate the contract. However, there was a long-estab-lished 13-year practice paralleling the administration ofthe vacation provision which called for the plant to beshut down during the first 2 weeks in July vacationperiod. Employee interests and rights evolved in thecourse of this practice becoming established and thoserights or expectations became woven into the settledfabric of working conditions. When this occurred, as itl Except on an occasion when the Union had agreed to do otherwise,only to learn of problems arising for employees not eligible for the vaca-tion benefit when they tried to sign up for unemployment compensation.498 CAMPO SLACKS, INC.had done by 1981, it is clear that such a condition of em-ployment, whether in the contract or outside its terms,and whether or not measurable in money could not thenbe unilaterally modified or canceled. Laredo Coca ColaBottling Company, 241 NLRB 167 (1979). Respondent'sreference to its willingness to discuss the matter with theUnion as supporting the view that its action was not uni-lateral is without merit as I find such conversation con-stituted mere notification of a fait accompli. It is conclud-ed therefore, that by changing its vacation schedulingpractice in the respect noted, viz not closing the plant inthe second week of July, Respondent unilaterallychanged a term or condition of employment without bar-gaining with the Union thereby violating Section 8(a)(5)and (1) of the Act. The Sacramento Union, 258 NLRB1074, fn. 12. (1981).E. Respondent's Refusal To Furnish InformationBy letter dated August 25, 1980, to Woicik the Unionrequested information from Respondent concerning theidentification of officers, assets, sources of assets, andcreditors of Campo and J & E as well as officers andshareholders of JBC of Madera. The plain and uncontest-ed reason for seeking the information was to enable theUnion to assist in administering the insurance fund agree-ment to which Respondent was a party, that is, to gatherinformation directly relevant to the Union's duty to seekenforcement of the fund's provisions via the availablelegal remedies for securing payment by Respondent of itsarrearages. Respondent admitted its refusal to providesuch information in its answer. (G.C. Exh. I-M(5).) Atthe hearing Respondent's defense was that such informa-tion was being submitted via depositions in anotheraction against Campolong personally, but on cross-exami-nation this turned out not to be the case. Since the infor-mation was undeniably necessary and relevant to thematter of delinquency in Respondent's payments-vizwho or what entities in the closely knit Campolongfamily of companies possessed reachable assets to satisfythe payments owed to the fund and through the fund toemployees represented by the Union, it is concluded thatRespondent's refusal to furnish same violates Section8(a)(5) of the Act. N.L.R.B. v. Acme Industrial Co., 385U.S. 432 (1967); Associated General Contractors of Califor-nia, 242 NLRB 891 (1979). The Union also requested in-formation concerning Respondent's timestudies in a letterdated August 26, 1980. It is not controverted that this in-formation undeniably in Respondent's possession wasneeded by and relevant to the Union to enable the Unionto prepare for the further processing of grievances re-ferred to (G.C. Exhs. 22 (a) and (b)) at the arbitrationhearing scheduled for October 1, 1980. Respondent'sonly defense to not providing the information is that theUnion declined to give Respondent its (the Union's) ti-mestudies. Respondent presented no proof tending to es-tablish the existence of such union studies, or any basis toconclude the one was contingent upon the other. More-over, Respondent did not provide any of the requestedinformation until October 1, 1980, the morning of thehearing itself, over a month after the request, an unex-plained and unjustified delay in meeting its statutory obli-gation.14I therefore find Respondent failed to timelyprovide the requested information in violation of Section8(a)(5) of the Act. Aeolian Corporation, Ivers & PondPiano Division, 247 NLRB 1231, 1243-45 (1980).F. The Threatened and Implemented UnlawfulUnilateral Action in Reprisalfor the Union's RefusalTo Postpone ArbitrationThere is no dispute that Woicik threatened the Unionand bargaining unit employees with unlawful implemen-tation of contract provisions involved in a then forth-coming arbitration unless the Union were to agree topostpone the October 1, 1980, arbitration during the par-ties' fifth negotiating session held on September 9, 1980,described hereinabove. DeMarco's testimony describingthe threatened action remained undenied at this hearingand Woicik was unable to explain any tenable basiswhatsoever, in fact or law, why the Union's position inrefusing to postpone an arbitration could justify the as-sertion of an impasse.' 5Lest there be any doubt that Re-spondent took the unilateral action regarding the matterscoming before the arbitration on October 1, 1980, pursu-ant to the September 26, 1980, threat, such doubt is dis-spelled in Woicik's brief to arbitrator Morgan (G.C. Exh.29) wherein he states, inter alia:It is the position of the Employer that the unwill-ingness of the Union to postpone the arbitrationuntil contract items critical to the grievances havebeen resolved in negotiations has created an im-passe, and that unilateral action by the Employer isappropriate under the Labor Act under the circum-stances.It is well established that threatened reprisal based on theexercise of employees' rights under the Act, whichwould include the exercise of rights set forth in a collec-tive-bargaining contract's grievance procedure provisionproviding for arbitration would necessarily impinge onemployees' exercise of rights guaranteed under Section 7of the Act. Where, as here, such threat amounts to en-forcing a demand that employees, via their collective-bargaining representative, surrender such rights on painof being denied the equally vital right to engage in col-lective-bargaining a further violation of the Act is readi-ly apparent. Thus, by the threat of recognizable detri-ment or harm Respondent sought to force employees togive up their right to a definitely scheduled arbitrationthereby violating Section 8(a)(1) of the Act, and by usingas the threatened retaliating act itself the cessation of itsduty to continue collective bargaining also violated Sec-tion 8(a)(5) of the Act, a violation compounded when,pursuant to such unlawful action, it in fact unilaterally"4 The record is unclear about any production of requested stickysheets, related to one of the grievances.t' Now would the sudden sickness-caused absence of a union negotiat-ing committee member at this meeting come anywhere close to warrant-ing Woicik's assertion that the Union was delaying matters and bargain-ing in bad faith-a term more aptly applicable to such an unsupportedcomment.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimplemented its own, unaccepted contract provisions.I6B. C. Studios, Inc., 217 NLRB 307, 312-313 (1975);Stackpole Components Company, 232 NLRB 723, 732(1977); Inta-Roto, supra; and Campo Slacks, Inc., and J &E Sportswear Inc., supra.G. Respondent's Failure To Bargain in Good FaithConsidering all the foregoing it must be concludedthat Respondent clearly harbored no intentions of reach-ing an agreement with the Union. Respondent has takenpositions that have been destructive of any possibilitythat meaningful or fruitful negotiations might even tran-spire, let alone lead to agreement on the unresolvedissues. Southside Electric Cooperative, Inc., 247 NLRB 705(1980). Thus it has repudiated the base for negotiatinglocal issues by taking the position that there was no basicagreement at times subsequent to the December 18, 1979,execution of such an agreement. The lack of a genuinedesire to reach agreement is evidenced by Respondent'sinexplicable withdrawals from agreements considered thestepping stones to a final agreement and is an ominoussignal of bad-faith bargaining.As has been noted before, "The Board has concludedthat an employer's refusal to comply with existing con-tract terms concerning grievances is a violation of Sec-tion 8(a)(5) of the Act, [citing the Massillon PublishingCompany, 212 NLRB 869 (1974)], as are demands to re-negotiate matters previously agreed upon citing [TheShaw College at Detroit, Inc., 232 NLRB 191 (1977)]."(Authority cited below.) Such conduct by Respondent,inter alia, provides the basis for finding its action evi-dences bad faith in the instant case. The Mead Corpora-tion, 256 NLRB 686 (1981).As also noted further above, the Union for its partquite clearly and properly emphasized the importance toRespondent of cleaning up its arrearages in contract re-quired payments to the insurance fund, and Respondent'ssuggestions at the hearing that such may have justifiedRespondent's unilateral action is wholly without merit,as there was no bad faith on the Union's part even if itsefforts could be considered stepped up at the negotia-tions in question. Edward Z. Holmes Detective Bureau,Inc., 256 NLRB 824, fn. 4 (1981), citing Chambers Manu-facturing Corporation, 124 NLRB 721, 725 (1959), enfd.278 F.2d 715 (5th Cir. 1960).Continuing to violate contractual obligations duringnegotiations as the Respondent did by failing to remitdues and make contributions to the employees' insurancefund is to foreseeably jeopardize the collective-bargain-ing process as shown here when employees experiencedserious problems with unpaid bills arising from Respond-ent's arrearages. Cancelling the arbitration provision in-volving several then current grievances, changing exist-ing employment conditions in wholesale fashion to thepoint where employment benefits, wages, piece rates,overtime provisions, and almost the entire body of work-place conditions is left unrecognizable, and refusing rele-h This conclusion is in agreement with the Charging Party's conten-tion on brief, which I find well supported by the record evidence arisingfrom this fully litigated matter, which therefore warrants such determina-tion even though not specifically alleged as a separate violation in thecomplaint. Stokely Van Corp.. Inc.. supra.vant information to the Union thereby tending to hobbleit in efforts to enforce the agreement foreseeably and im-permissibly damage any prospect for productive bargain-ing and industrial relations stability in that workplace, asdo Respondent's unlawful threats to do so and such con-duct is therefore at odds with statutory mandates and ob-jectives. Respondent has failed to come forth with anyjustifying reasons for such conduct. I therefore find thatthe complaint's allegation that Respondent has failed tobargain in good faith thereby further violating Section8(a)(5) of the Act is strongly supported by the record.17CONCLUSIONS OF LAW1. Campo Slacks, Inc.; J & E Sportswear, Inc.; JBC ofMadera, Inc.; and Joseph Campolong, Sr. (as the alterego for the preceding three entities), are individually andjointly employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. 182. The Union is a labor organization within the mean-ing of Section 2(5) of the Act and has been and is theexclusive bargaining representative of employees in thefollowing unit herein found appropriate for purposes ofcollective bargaining:All employees employed by Campo Slacks, Inc., atits Houtzdale, Pennsylvania, facility, and all cuttingdepartment employees employed by Campo Slacks,Inc. at its Madera, Pennsylvania, facility; excluding17 Early on in this hearing, while undertaking efforts to anticipate orbe in a position to understand and thereby rule upon objections, thecourse of testimony, and the issues before me, I commented midstream indiscussion with representatives in an inquiring manner that good-faithbargaining was not then an issue in the case. There was an affirmativeresponse to this early inquiry and Respondent counsel Woicik points atthis one portion in the entire recorded hearing in his post-hearing brief,noting cryptically that Respondent's good faith in bargaining was not anissue in the case, citing transcript pages continuing the above comments.Notwithstanding the above, the record is complete on that issue, andno party, it is obvious, was either lulled into not addressing such issue orprevented from litigating same. In this connection, I note further that theconsolidated complaint served on the parties contains the allegation Re-spondent had refused to bargain in good faith and that said complaint al-legation was not amended out or striken at the hearing. Further, the con-clusion herein that Respondent bargained in bad faith rests upon the un-disputed facts underlying the determination that Respondent violated theAct in the numerous specific manners throughly aired at the hearing,which Respondent had every opportunity to meet. Given the complaintnotice beforehand that Respondent's bad faith in negotiations was in-volved in the case, and that the matters underlying a determination ofsuch issue were thoroughly litigated by all parties, I conclude Respond-ent is in no way prejudiced by the noted brief and incomplete colloquyand that therefore such a determination, strongly arising from all the nowassembled evidence, which Respondent did not then or since contest, isclearly justified.10 The determination that Joseph Campolong, Sr., as the alter ego ofthese entities, is jointly and personally liable for make-whole remediesflows from undenied record facts establishing that Campolong runs theseintegrated enterprises, personally has guaranteed corporate debts, loanedit money without seeking repayment, and personally decides whether tocontinue or put an end to operations, secures the corporation businesspersonally, negotiates labor contracts, and decides issues arising thereun-der. He is the only real force behind the corporation structures involvedherein, and without whose active presence such would be mere lifelessshells. Accordingly, for any effective remedy one must look "beyond or-ganizational form" because Campolong has so integrated or intermingledhis assets and affairs that "no distinct corporate lines are maintained."Concrete Manufacturing Company and its Directors, Officers and Agenrt' etat, 262 NLRB 727 (1982).500 CAMPO SLACKS, INC.office clerical employees, executives, administrativeemployees and guards, professional employees andsupervisors as defined in the Act.3. Respondent Campo Slacks, Inc., and the Union areparties to a collective-bargaining agreement effective De-cember 18, 1979, for a 3-year term and covering employ-ees in the unit described above.4. Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) by threatening to change pro-visions in the collective-bargaining agreement unilateral-ly unless the Union agreed to postpone scheduled griev-ance arbitration.5. Respondent has violated Section 8(a)(5) and (1) ofthe Act by ceasing to transmit to the Union dues deduc-tions and failing to make insurance fund contributions asrequired by the collective-bargaining agreement; by uni-laterally modifying the collective-bargaining agreementin the numerous respects described in the body of thisDecision; by repudiating the entire collective-bargainingagreement; by unilaterally cancelling the arbitration pro-vision in the collective-bargaining agreement; by unilat-erally changing established vacation scheduling practiceswith respect to plant closing; by failing and refusing tohonor the Union's requests for relevant information nec-essary for administration and enforcement of the collec-tive-bargaining agreement; and by ceasing to bargainwith the Union over certain matters because the Unionwould not postpone scheduled grievance arbitration.6. By the foregoing conduct described above in para-graphs 4 and 5 Respondent has failed to bargain in goodfaith with the Union thereby further violating Section8(aX5) and (1) of the Act.7. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act, I shall recommendthat it be ordered to cease and desist therefrom, and totake certain affirmative action designed to effectuate thepolicies of the Act.To remedy Respondent's violations of Section 8(aX5)and (1) of the Act, I shall recommend, inter alia, the fol-lowing: that Respondent be ordered to cease and desistfrom failing to bargain in good faith with the Union.I shall further recommend that Respondent be orderedto pay to the Union's insurance fund all the contributionswhich it should have made pursuant to the terms of thecollective-bargaining agreement. In said connection it isclear that the Union continued to make demands withinthe 10(b) period for all such amounts due-estimated attotaling S100,000-and that Respondent continued to failand refuse to make any payments within the 10(b)period. Accordingly, this recommended Order is intend-ed to cover all arrearages, as well as employee costs in-curred due to the lack of insurance arising from Re-spondent's conduct. 1919 Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-I shall also recommend that Respondent be ordered totransmit to the Union all membership dues Respondenthas withheld from the wages of the unit employees (orshall withhold) under the collective-bargaining agree-ment, with interest computed thereon in the manner pre-scribed in Florida Steel Corporation, 231 NLRB 651.20It shall further be recommended that Respondent beordered, upon the Union's request, to rescind all unilater-al modifications of the collective-bargaining agreementand conditions of employment, herein found unlawful;and upon the Union's request to reinstate2the previous-ly existing provisions and conditions in force at the timeof such modifications and to abide by same during theduration of the collective-bargaining agreement and afterits expiration unless after said expiration and the absenceof any new contract a valid impasse in bargaining as tosuch a provision or established condition should occurand Respondent has bargained in good faith with theUnion up to such time. Further recommended will bethat Respondent make payments as necessary to also oth-erwise restore the status quo ante, plus interest as definedabove in the reference to Florida Steel Corporation, supraand footnoted cases. Seattle-First National Bank supraIn addition, it shall be recommended that Respondentreinstate and honor the arbitration provision in the col-lective-bargaining agreement and that it process allgrievances at such level pursuant to the parties' contracton or after Respondent's cancellation of said provisionon April 7, 1981, also making payments, as necessary, torestore employees to their status quo ante, plus interest asdefined above.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, as amended, I hereby issue the following rec-ommended:ORDER22The Respondent, Campo Slacks, Inc.; J & E Sports-wear, Inc.; JBC of Madera, Inc.; and Joseph Campolong,Sr., Houtzdale and Madera, Pennsylvania, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Failing to bargain collectively in good faith con-cerning rates of pay, wages, hours, and other terms andconditions of employment with Pittsburgh Joint Board,fully withheld fund payments. I leave to the compliance stage the ques-tion whether Respondent must pay any additional amounts into the bene-fit funds in order to satisfy the Board "make whole" remedy. These addi-tional amounts may be determined, depending on the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return to investment of the portion offunds withheld, additional administrative costs, etc., but not collaterallosses. Merryweather Optical Company, 240 NLRB 1213 (1979).go See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).si In short to restore the status quo ante as of December 18, 1979, if sorequested by the Union. The Mead Corporation. supra.'2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmalgamated Clothing and Textile Workers Union,AFL-CIO, as the exclusive bargaining representative ofthe employees in this appropriate unit:All employees employed by Campo Slacks, Inc., atits Houtzdale, Pennsylvania, facility, and all cuttingdepartment employees employed by Campo Slacks,Inc. at its Madera, Pennsylvania, facility; excludingoffice clerical employees, executives, administrativeemployees and guards, professional employees andsupervisors as defined in the Act.(b) Unilaterally implementing collective-bargainingproposals made by it during the term of an existing col-le&tive-bargaining agreement.(c) Unilaterally implementing collective-bargainingproposals made by it as to matters open for negotiationsduring the term of an existing collective-bargainingagreement but without the presence of a valid preexistingimpasse in bargaining.(d) Refusing to remit to the Union dues deductedunder an existing collective-bargaining agreement.(e) Failing to make required contributions to the insur-ance fund as provided in an agreement with the Union.(f) Failing to honor union requests for information nec-essary and relevant to the Union's administration and en-forcement of a collective-bargaining agreement.(g) Threatening to make unlawful unilateral changes ina collective-bargaining agreement unless the Unionagrees to postpone grievance arbitration as contained in acollective-bargaining agreement.(h) Implementing unilateral changes in existing con-tract provisions because the Union refuses to agree topostpone scheduled grievance arbitration.(i) Rescinding the arbitration clause in the collective-bargaining agreement, and refusing to arbitrate griev-ances.(j) Abrogating or canceling the entire collective-bar-gaining agreement.(k) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rightsguaranteed under the Act.2 32. Take the following affirmative action:(a) Upon the Union's request, reaffirm, honor, andapply all the terms in the collective-bargaining agree-ment with the Union executed on December 18, 1979, in-cluding arbitration of grievances, remittance of dues,payments to the insurance fund, and providing informa-tion thereto.(b) Upon the Union's request rescind all unlawful uni-lateral actions described above and make employeeswhole for any losses suffered by them as a result of Re-spondent's unilateral actions in canceling, modifying, andrepudiating contract terms and conditions of employmentand implementing new contract provisions unilaterally,making payments as necessary to restore the status quo23 Respondent's serious violations of Sec. 8(a)(l) and (5) have a deeplydisturbing effect on industrial relations stability and demonstrated a set-tled proclivity to interfere with and inescapably coerce employees intheir rights to engage in concerted activities in the form of collective bar-gaining by their chosen representative, one of the rights lying within thecore of Sec. 7, and a broad order as requested is therefore clearly war-ranted. Hickmott Foods, Inc., 242 NLRB 1357 (1979).ante, plus interest, all as defined in the Remedy section inthis Decision.(c) Make all payments to the insurance fund as re-quired by the collective-bargaining agreement.(d) Reimburse any employee for any expenses incurredby the employees due to the failure of Respondent tomaintain such insurance fund plan in effect by failing topay the contractually required amounts with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977), and contin-ue to make such payments until either a valid impasse ornegotiation of a new agreement in good faith with theUnion. This shall include reimbursing employees for con-tributions they themselves may have made for the main-tenance of their coverage for benefits after Respondentunlawfully coerced contributing, for any premiums theymay have paid to another insurance company for cover-age previously provided by the insurance fund, and formedical bills such fund would have covered. HudsonChemical Company, supra.(e) Remit to the Union all dues deductions made fromemployees' wages pursuant to the collective-bargainingagreement.(f) Furnish to the Union upon request information nec-essary and relevant to the Union's administration and en-forcement of the collective-bargaining agreement as de-scribed hereinabove.(g) Withdraw the threat to make unilateral contractchanges unless the Union agrees to postpone grievancearbitration.(h) Upon request, bargain collectively and in goodfaith with the Union as the exclusive representative ofthe employees in the above unit concerning rates of pay,wages, hours, and other terms and conditions of employ-ment, and embody any understanding reached in a signedagreement.(i) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the payments owed to theUnion, i.e., deducted but unremitted dues; paymentsowed the insurance fund, and all records necessary toanalyze the payments owed to employees as set forth inthe terms of this recommended Order.(j) Post at its offices and places of business in Houtz-dale, and Madera, Pennsylvania, copies of the attachednotice marked "Appendix."a24Copies of said notice, onforms provided by the Regional Director for Region 6,after being duly signed by Respondent's authorized rep-resentatives, shall be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Re-spondents shall take reasonable steps to ensure that saidnotices are not altered, defaced or covered by any othermaterial.(k) Notify the Regional Director for Region 6, in writ-ing, within 20 days of this Order, what steps Respondenthas taken to comply herewith.a4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."502